Citation Nr: 1453967	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for right ankle sprain residuals.

2.  Entitlement to an initial compensable rating for left ankle sprain residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran served on active duty from May 2003 to July 2008, including service in Iraq from August 2005 to November 2006.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The Veteran's right ankle sprain residuals include plantar flexion to 45 degrees minimum, dorsiflexion to 20 degrees, and painful motion of the ankle with running or strenuous activity and subjective reports of ankle laxity.

2.  The Veteran's left ankle sprain residuals include plantar flexion to 45 degrees minimum, dorsiflexion to 20 degrees, and painful motion of the ankle with running or strenuous activity and subjective reports of ankle laxity.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for right ankle sprain residuals, but no greater, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an initial 10 percent rating for left ankle sprain residuals, but no greater, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment.  He has also been afforded formal VA examinations to evaluate the nature, extent and severity of this condition.  Significantly, the Board observes that the Veteran does not report that the condition has worsened since the October 2012 VA examination and thus a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Where the Rating Schedule does not provide a noncompensable evaluation for a particular disability, that rating will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  See 38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Veteran contends, in essence, that a compensable rating is warranted because he has right ankle and left ankle pain and laxity.  Following a review of the lay and medical evidence, the Board agrees that separate 10 percent ratings are warranted.

The Veteran's right and left ankle disabilities are each rated 0 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 assigns 10 and 20 percent ratings when there is moderate or marked limitation of motion of the ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

Range of motion testing during the appeal period does not reflect limited motion of either ankle that is moderate.  At the June 2008 VA examination, plantar flexion was to 50 degrees and dorsiflexion was 20 degrees, both before and after repetitive-use testing.  At the October 2012 VA examination, plantar flexion was to 45 degrees and dorsiflexion was 20 degrees, both before and after repetitive-use testing.  Accordingly, initial compensable ratings are not warranted under Diagnostic Code 5271.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the objective medical evidence of record does not reflect ankylosis of the ankle, astragalectomy, malunion of the os calcis or astragalus, or ankylosis of the subastragalar or tarsal joint, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).  Moreover, X-rays taken at the October 2012 VA examination did not establish nonunion or malunion of the tibia and fibula.  Accordingly, initial compensable ratings are not warranted based on alternate diagnostic codes.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The holdings of Mitchell and Burton are applicable in this case.  At the June 2008 VA examination, the Veteran reported that he experienced giving way, instability, pain, and weakness of both ankles with long-distance running and walking on uneven terrain.  August 2009 through January 2013 VA outpatient records reflect reports of significant bilateral ankle pain and instability.  At the October 2012 VA examination, he reported that he had increasing pain and instability when running or with strenuous activity.  Although the examiners at each of these VA examinations found that there was no objective evidence of painful motion, the Veteran clearly has such painful motion with activities other than the limited repetition during testing completed at the VA examination; the provisions relating to functional loss are meant to recognize "real world" functional loss, not only that shown during a VA examination.  Further, the October 2012 VA examiner shows that he has weakened movement, excess fatigability, and instability of station, which is consistent with and supports the Veteran subjective account.  Thus, resolving all reasonable doubt in his  favor, the Board finds that initial 10 percent ratings are warranted for each ankle under 38 C.F.R. §§ 4.40, 4.45, and 4.59 based on painful motion, weakened movement, excess fatigability, and instability of station.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's ankle disabilities' manifestations; those disabilities are productive of pain and swelling, manifestations that are contemplated in the rating criteria and related considerations of functional loss.  The rating criteria are thus adequate to evaluate his ankle disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial 10 percent rating for right ankle sprain residuals is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial 10 percent rating for left ankle sprain residuals is granted, subject to the applicable regulations concerning the payment of monetary benefits.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


